Opinion issued September 18, 2013.




                                       In The


                               Court of gppeafe
                                      For The

                           Jftrflft JBtetrict of tEexa*

                               NO. 01-13-00792-CV



                        IN RE MIRIAM BLANK, Relator




            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      Relator, Miriam Blank, has filed a petition for writ of mandamus,

contending that respondent, the Honorable Jim York, abused his discretion in

appointing Children's Protective Services as temporary managing conservator of

relator's children, resetting a permanency hearing or trial date, and denying

relator's motion for continuance, in which she asserted that the trial date conflicted
with religious holy days.1 Relator also has filed an emergency motion to stay the
trial court proceedings, including a September 17, 2013 trial. Real party in interest,

Jack Nuszen, responded to relator's motion, and filed an emergency motion to

dismiss relator's petition and emergency motion.

      We deny relator's petition for writ of mandamus in part. We conditionally

grant relator's petition as to her issue pertaining to the denial of a continuance

based on a conflict with religious holy days. See generally Tex. Civ. Prac. & Rem.

Code § 30.005 (West 2008) (providing for continuance of civil action based on

religious holy day observed by party or attorney). We direct the trial court to

continue the trial in cause no. 2008-51454 on the holy days of Sukkot, September

19 and 20, 2013, and Shmini Atzerat and Simchat Torah, September 26 and 27,

2013; the trial may proceed on other days in the court's discretion. The writ will

issue only if the trial court fails to comply.

      This Court's order staying trial proceedings in cause no. 2008-51454, issued

on September 17, 2013, is vacated. All pending motions are dismissed as moot.

                                    PER CURIAM



Panel consists of Justices Jennings, Sharp, and Brown.




      The underlying case is In the Interest of G.N., H.N., K.N., D.N., and Z.N., Cause No.
      2008-51454, in the 246th District Court of Harris County, Texas, the Honorable Jim
      York, presiding.